Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered December 16, 2003, convicting him of criminal possession of a weapon in the third degree (two counts) and menacing in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel rests upon matters that are dehors the record and is not properly presented on direct appeal (see People v Davis, 261 AD2d 411, 412 [1999]; People v Boyd, 244 AD2d 497 [1997]; People v Lebrun, 234 AD2d 392, 393 [1996]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Cozier, J.P., Krausman, Goldstein and Skelos, JJ., concur.